Exhibit Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statements Certain statements made below are forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and included this statement for purposes of complying with these safe harbor provisions. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words ‘believe’, ‘expect’, ‘intend’, ‘anticipate’, ‘estimate’, ‘project’, or similar expressions.You should not rely on forward-looking statements since they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond our control and which could materially affect our actual results, performance or achievements.Factors which may cause actual results to differ materially from current expectations include, but are not limited to, those set forth under Item 1A – Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2008 filed with the SEC on February 27, 2009. The following discussion should be read in conjunction with the consolidated financial statements appearing elsewhere in this report.Historical results and percentage relationships set forth in the consolidated statements of operations, including trends which might appear, are not necessarily indicative of future operations. General Overview At December 31, 2008, we had 30 wholly-owned centers in 21 states totaling 8.8 million square feet compared to 29 centers in 21 states totaling 8.4 million square feet as of December 31, 2007.The changes in the number of centers, square feet and states are due to the following events: No. of Centers Square feet (000’s) States As of December 31, 2007 29 8,398 21 Center expansion: Barstow, California 55 New development: Washington, Pennsylvania 1 371 Other (4) As of December 31, 2008 30 8,820 21 Results of Operations 2008 Compared to 2007 Base rentals increased $12.2 million, or 8%, in the 2008 period compared to the 2007 period.Our base rental income increase was due mainly to increases in rental rates on lease renewals and incremental rents from re-tenanting vacant space.During the 2008 period, we executed 377 leases totaling approximately 1.6 million square feet at an average increase of 26% in base rental rates.This compares to our execution of 460 leases totaling approximately 1.9 million square feet at an average increase of 23% in base rental rates during the 2007 period. Base rentals also increased approximately $2.1 million due to the August 2008 opening of our new outlet center in Washington, Pennsylvania located south of Pittsburgh, Pennsylvania.In addition, during the fourth quarter of 2007 and first quarter of 2008, we added approximately 144,000 square feet of expansion space at existing outlet centers.The 2008 period includes a full year effect of additional base rent from these expansions. In addition, the amount of termination fees recognized in the 2008 period was approximately $1.5 million higher when compared to the 2007 period due to several tenants terminating leases early.Payments received from the early termination of leases are recognized as revenue from the time the payment is receivable until the tenant vacates the space. The values of the above and below market leases recorded as a result of our property acquisitions are amortized and recorded as either an increase (in the case of below market leases) or a decrease (in the case of above market leases) to rental income over the remaining term of the associated lease.For the 2008 period, we recorded $356,000 to rental income for the net amortization of market lease values compared with $1.1 million for the 2007 period.If a tenant vacates its space prior to the contractual termination of the lease and no rental payments are being made on the lease, any unamortized balance of the related above or below market lease value will be written off and could materially impact our net income positively or negatively.At December 31, 2008, the net liability representing the amount of unrecognized below market lease values totaled approximately Percentage rentals, which represent revenues based on a percentage of tenants' sales volume above predetermined levels (the "breakpoint"), decreased $1.7 million or 19%.Sales were negatively impacted by the general weakness in the U.S. economy during the 2008 period.Reported same-space sales per square foot for the twelve months ended December 31, 2008, excluding our center in Foley, Alabama and on Highway 501 in Myrtle Beach, South Carolina, both of which have been going through major renovations, were $336 per square foot, a 1.6% decrease over the prior year.Same-space sales is defined as the weighted average sales per square foot reported in space open for the full duration of each comparison period.In addition, percentage rentals were negatively impacted by a significant number of tenants that renewed their leases at much higher base rental rates and, accordingly, had increases to their contractual breakpoint levels used in determining their percentage rentals.This essentially transformed a variable rent component into a fixed rent component. Expense reimbursements represent the contractual recovery from tenants of certain common area maintenance, insurance, property tax, promotional, advertising and management expenses.Accordingly, these reimbursements generally fluctuate consistently with the related reimbursable property operating expenses to which they relate.Expense reimbursements increased $6.0 million, or 9%, in the 2008 period compared to the 2007 period.The 2008 period includes an increase in termination fees related to recoverable expenses of $738,000 compared to 2007.Excluding termination fees related to recoverable expenses and abandoned due diligence costs included in property operating expenses, expense reimbursements, expressed as a percentage of property operating expenses were 91% and 89% in the 2008 and 2007 periods, respectively.This increase is due to higher caps on recoveries of reimbursable expenses negotiated upon the renewal of leases by tenants. Property operating expenses increased by $7.5 million, or 10%, in the 2008 period as compared to the 2007 period.Of this increase, $2.2 million relates incrementally to our Washington, PA outlet center which opened in August 2008.We also incurred a $3.9 million charge relating to due diligence costs associated with potential development and acquisition opportunities that we no longer deemed probable as compared to $646,000 in the 2007 period.Our common area maintenance costs increased as a result of higher snow removal costs and higher costs related to operating our mall offices at our outlet centers.Also, property taxes were higher at several centers where expansions completed during the fourth quarter of 2007 were included in the 2008 period valuation.Finally, our Charleston, SC outlet center, which opened in August 2006, was reassessed during 2008 for the first time at its completed value. General and administrative expenses increased $3.3 million, or 17%, in the 2008 period as compared to the 2007 period.As a percentage of total revenues, general and administrative expenses were 9% and 8% in the 2008 and 2007 periods, respectively.The increase is primarily due to the amortization of share based compensation from restricted shares issued in late February 2008. In addition, the bonus compensation for the 2008 period was higher compared to the 2007 period based on an increase in the eligible bonus percentage for executives. 1 Depreciation and amortization decreased $1.5 million in the 2008 period compared to the 2007 period.Depreciation expense was unusually high during 2007, due to the reconfiguration of our center in Foley, Alabama.As a part of this plan, approximately 42,000 square feet of gross leasable area was relocated within the property.The depreciable useful lives of the buildings demolished were shortened to coincide with their demolition dates throughout the first three quarters of 2007 and this was accounted for as a change in accounting estimate.Approximately 28,000 relocated square feet had opened as of December 31, 2007 with the remaining 14,000 square feet expected to open in the next two quarters.Accelerated depreciation recognized related to the reconfiguration was $6.0 million for the year ended December 31, 2007.The expected decrease in expense from the 2007 period from the acceleration was partially offset by additional depreciation from expansion assets placed in service during the fourth quarter of 2007 at several existing outlet centers and from the Washington, PA outlet center, which opened during August 2008. Interest expense decreased $1.5 million, or 3%, in the 2008 period compared to the 2007 period.During June of 2008, we entered into a $235.0 million unsecured three year term loan facility.After entering into interest rate swap protection agreements, the facility bears a weighted average interest rate of 5.25%.The proceeds from this transaction were used to repay a $170.7 million secured mortgage bearing an effective interest rate of 5.18% and amounts outstanding under our unsecured lines of credit.We utilized unsecured lines of credit in February 2008 to repay our $100.0 million, 9.125% unsecured senior notes.Due to the above transactions and the decline in LIBOR rates during the year, we incurred a lower weighted average borrowing rate on a comparable basis between the 2008 and 2007 periods, which more than offset the increase in average debt outstanding from our expansion and development activities. During the second quarter of 2008, we settled two interest rate lock protection agreements which were intended to fix the U.S. Treasury index at an average rate of 4.62% for 10 years for an aggregate $200 million of new public debt which was expected to be issued in July 2008.We originally entered into these agreements in 2005.Upon the closing of the LIBOR based unsecured term loan facility, we determined that we were unlikely to execute such a U.S.
